Detailed Action
	This action is responsive to an original application filed on 1/6/2022 with acknowledgement that this application does not claim priority date to another application.  
	Claims 1 and 3-10 are currently pending.  Claim 10 has been withdrawn from further consideration.  Claims 1 and 10 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on June 1, 2022 is acknowledged.  Three pages of amended drawings, five pages of amended specification, and two pages of amended claims were received on 6/1/2022.  The drawings and specification have been amended such that the drawings are no longer objected to. 
Claims 1 and 8 have been amended and Claim 2 has been cancelled.  Claim 8 has been amended such that it is no longer objected to.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(a), however Claims 1 and 3-9 remain rejected under 35 U.S.C. 112(b) as noted below. 
Election/Restrictions
Applicant’s election without traverse of Invention Group I, drawn to an atomization device, in the reply filed on 6/1/2022  is acknowledged.  
Claim 10, drawn to an operation method of an atomization device, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite because Lines 10-12 state “wherein a repair plug is detachably connected to the repair cavity and part of the repair plug extending through the opening into the repair cavity” and there is improper antecedent basis for “the repair cavity” and “the opening” in the claim.  No repair cavity was previously referred to, and it is not clear if “the opening” is the same as “an opening at the bottom thereof” from Claim 1 Lines 17-18 or if it is something else.  For the purpose of examination, Claim 1 Lines 10-12 will be interpreted to state “wherein a repair plug is detachably connected to a repair cavity that defines an opening at the bottom thereof, part of the repair plug extending through the opening into the repair cavity” and the phrase “the repair cavity defines an opening at a bottom thereof” will be removed from Claim 1 Lines 17-18.
Claim 1 is also indefinite because Lines 19-20 state “a second gap is formed between the second sewage discharge outlet” and it is not clear what else the second gap is formed between.  For the purpose of examination, Claim 1 Lines 19-20 will be interpreted to state “a second gap is formed between the second sewage discharge outlet and the repair plug”.
Claims 3-9 depend on Claim 1, therefore Claims 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite because Claim 1 is indefinite.
Claims 3, 4, and 8 are also indefinite because they each state “The atomization device according to claim 2” even though claim 2 is cancelled.  For the purpose of examination, Claims 3, 4, and 8 will each be interpreted to state “The atomization device according to claim 1”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable EP 0586913 A2 to Kreutmair et al. (“Kreutmair”) in view of US PGPUB 2020/0139387 A1 to Song (“Song”), US PGPUB 2011/0280767 A1 to Goessens (“Goessens”), and US Patent 4,206,160 to Suddendorf et al. (“Suddendorf”).
As to Claim 1, Kreutmair discloses an atomization device (Fig. 1 #10 “atomizing device”), comprising an atomization chamber (Fig. 3 #36 “anteroom” and #37 “main room”), a mixing chamber (See Annotated Fig. 2, the mixing chamber includes #20 and #12), a container (See Annotated Fig. 1, the container is a receptacle that holds #16 “medium”), a suction pump (Fig. 1 #15 “pump”, which per Machine Translation Paragraph 0021 uses suction), and a gas source (Fig. 1 #17 “compressed gas” which per Machine Translation Paragraph 0026 is generated by means not shown), wherein the atomization chamber is communicated with the mixing chamber through an atomization port (See Annotated Fig. 3); the suction pump is communicated with the container and the mixing chamber (See Annotated Fig. 1, the suction pump is between the mixing chamber and the container); the suction pump is used for pumping a liquid (#16 “medium”)  in the container to the mixing chamber (See Machine Translation Paragraph 0026, the suction pump is used for pumping #16 medium in the container to the mixing chamber.); the gas source is connected with the mixing chamber (See Annotated Fig. 1) to convey gas (Fig. 1 #17 “pressurized gas”) to the mixing chamber (See Annotated Fig. 1); the gas is used for atomizing the liquid in the mixing chamber through the atomization port (See #24 in Fig. 2, See Machine Translation Paragraph 0026 the mixing movement in #24 atomizes the gas #17 with the liquid #16); and the atomization chamber is provided with a mist outlet (See Annotated Fig. 3, the mist outlet is one of #40 “nozzle openings”, Per Machine Translation Paragraph 0026 mist #18 is generated).
Regarding Claim 1, in reference to the atomization device of Kreutmair as applied above, Kreutmair does not specifically disclose wherein the gas source is a gas pump (Per Machine Translation Paragraph 0026 the compressed gas is generated by means not shown).
However Song discloses an atomization device (Fig. 1 “Essential Oil Atomizer”) comprising a gas pump (Fig. 1 #21 “gas pump”, which per Paragraph 0099 can be a piston pump) wherein the gas pump is connected with a mixing chamber (Fig. 1 #310 “atomization chamber) to convey gas (Paragraph 0073 “airflow”) to the mixing chamber (See Paragraph 0073, within mixing chamber #310 oil from bottle #60 is mixed with air from gas pump #21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization device of Kreutmair such that the gas source is a piston pump that compresses air to provide compressed gas, as taught by Song, as doing so would utilize simple substitution of one known element for another to obtain the predictable result of providing compressed gas to the mixing chamber.
Regarding Claim 1, in reference to the atomization device of Kreutmair modified by Song as applied above, Kreutmair does not disclose wherein the suction pump is also used for pumping liquid in the mixing chamber back to the container.
However, Goessens discloses an atomization device (See Fig. 3) comprising a suction pump (Fig. 1 #9 “supply pump”, Per Paragraph 0032 it can be a reversible peristaltic pump) that is used for pumping liquid (Fig. 3 #3 “treatment liquid”) in a container (Fig. 3 #13 “cartridge”) to a mixing chamber (Fig. 2 #2 “tank”, Per Paragraph 0035 air mixes with the liquid) and pumping liquid in the mixing chamber back to the container (See Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization device of Kreutmair in view of Songs as applied above so the suction pump is reversible such that it is also used for pumping liquid in the mixing chamber back to the container, as taught by Goessens for the purpose of recovering unused liquid (See Paragraph 0048).
Regarding Claim 1, in reference to the atomization device of Kreutmair modified by Song and Goessens as applied above, Kreutmair does not further disclose wherein a repair plug is detachably connected to a repair cavity having an opening at the bottom thereof, part of the repair plug extending through the opening into the repair cavity, the atomization chamber defines a first sewage discharge outlet corresponding to a side of the repair plug and through the first sewage discharge outlet the repair cavity is communicated with the atomization chamber, the mixing chamber defines a second sewage discharge outlet corresponding to a top of the repair plug and through the second sewage discharge outlet the repair cavity is communicated with the mixing chamber, a first gap is formed between the first sewage discharge outlet and the repair plug and a second gap is formed between the second sewage discharge outlet and the repair plug, through the first gap and the second gap, the first sewage discharge outlet and the second sewage discharge outlet are communicated with each other so that liquid flowing out of the second sewage discharge outlet is capable of passing through the first sewage discharge outlet to enter the atomization chamber. 
However, Suddendorf discloses an atomization device (Fig. 1 #11 “nebulizer”) comprising a repair plug (Fig. 1 #16 “drain plug”) that is detachably connected to a repair cavity (See Annotated Fig. 1) at a bottom of a mixing chamber (See Annotated Fig. 1), the repair cavity having an opening at the bottom thereof (See Annotated Fig. 1), part of the repair plug extending through the opening into the repair cavity (See Annotated Fig. 1), an atomization chamber (See Annotated Fig. 1) defining a first sewage discharge outlet (See Annotated Fig. 1) corresponding to a side of the repair plug (See Annotated Fig. 1, the first sewage discharge outlet is located to a side of the repair plug) and through the first sewage discharge outlet the repair cavity is communicated with the atomization chamber (See Annotated Fig. 1), the mixing chamber defining a second sewage discharge outlet (See Annotated Figs. 1 and 2) corresponding to a top of the repair plug (See Annotated Fig. 1, the second sewage discharge outlet is above the repair plug, thus it corresponds to a top of the repair plug) and through the second sewage discharge outlet the repair cavity is communicated with the mixing chamber (See Annotated Fig. 1), a first gap (See Annotated Fig. 1) is formed between the first sewage discharge outlet and the repair plug (See Annotated Fig. 1) and a second gap is formed between the second sewage discharge outlet and the repair plug (See Annotated Fig. 1), through the first gap and the second gap, the first sewage discharge outlet and the second sewage discharge outlet are communicated with each other so that liquid flowing out of the second sewage discharge outlet is capable of passing through the first sewage discharge outlet to enter the atomization chamber (See Annotated Fig. 1, the first sewage discharge outlet and second sewage discharge outlet are connected with each other such that liquid is capable of flowing from the second gap, through the second sewage discharge outlet, through the first gap, through the first sewage discharge outlet, to the atomization chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization device of Kreutmair in view of Song and Goessens as applied above to have a repair cavity at a bottom of the mixing chamber (See Kreutmair Annotated Fig. 2), the repair cavity having an opening at the bottom thereof, part of the repair plug extending through the opening into the repair cavity, as taught by Suddendorf, for the purpose of being able to drain out material that is in the atomization chamber and the mixing chamber (See Suddendorf Col. 3 Lines 34-35).  	
Making such a modification to the atomization device of Kreutmair in view of Song and Goessens would result in the atomization chamber defining a first sewage discharge outlet corresponding to a side of the repair plug (See Annotated Figs. 2 and 3, the first sewage discharge outlet is located to a right side of the bottom of the mixing chamber where the repair plug will be located, thus it corresponds to a right side of the repair plug) wherein through the first sewage discharge outlet the repair cavity is communicated with the atomization chamber (See Annotated Figs. 2 and 3), the mixing chamber defining a second sewage discharge outlet corresponding to a top of the repair plug (See Annotated Fig. 2, the second sewage discharge outlet is located above the bottom of the mixing chamber where the repair plug will be located, thus it corresponds to a top side of the repair plug) and through the second sewage discharge outlet the repair cavity is communicated with the mixing chamber (See Annotated Fig. 2, the second sewage discharge outlet is part of the mixing chamber and the repair cavity is connected to the mixing chamber thus the mixing chamber communicates with the repair cavity through the second sewage discharge outlet), a first gap is formed between the first sewage discharge outlet and the repair plug (See Annotated Fig. 3) and a second gap is formed between the second sewage discharge outlet and the repair plug (See Annotated Fig. 2), through the first gap and the second gap, the first sewage discharge outlet and the second sewage discharge outlet are communicated with each other so that liquid flowing out of the second sewage discharge outlet is capable of passing through the first sewage discharge outlet to enter the atomization chamber (See Annotated Figs. 2 and 3, the first sewage discharge outlet and second sewage discharge outlet are connected with each other such that liquid is capable of flowing from the second gap, through the second sewage discharge outlet, through the first gap, through the first sewage discharge outlet, to the atomization chamber.
As to Claim 4, in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair as modified by Suddendorf further discloses, wherein the mixing chamber and the repair cavity are both located on one side of the atomization chamber (See Annotated Fig. 1, the mixing chamber is to the left of the atomization chamber, and the repair cavity is attached to the mixing chamber), and the repair cavity is located below the mixing chamber (See Annotated Fig. 2, Kreutmair as modified by Suddendorf results in the repair cavity being below the mixing chamber).
As to Claim 5, in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair further discloses wherein an air pore nozzle (See Annotated Fig. 2, the air pore nozzle shown is an opening that is a spout used to control fluid that contains air, therefore it is equivalent to the claimed air pore nozzle) is arranged in the mixing chamber (See Annotated Fig. 2, the air pore nozzle is located in the mixing chamber between 20 and 12); one end of the air pore nozzle is communicated with the gas pump (See Annotated Fig. 2, the inlet of the air pore nozzle communicates with the gas pump through the mixing chamber); and the other end of the air pore nozzle is a reducing end and is opposite to the atomization port (See Annotated Figs. 2 and 3, the outlet of the air pore nozzle has a smaller diameter than the inlet, and it is opposite of the atomization port at the end of #12 that connects to #36 of the atomization chamber).
As to Claim 6, in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair further discloses wherein a first atomization baffle plate (See Annotated Fig. 3, the atomization baffle plate is part of nozzle body #34 that is a piece of material that regulates fluid flowing through the atomization chamber, this it is equivalent to the claimed first atomization baffle plate) opposite to the atomization port is arranged in the atomization chamber (See Annotated Fig. 3); and the first atomization baffle plate is fixedly connected with an oil suction connection pipe (Fig. 3 #31 “exhaust pipe”, which the first atomization baffle plate is fixedly connected to.  The exhaust pipe is a pipe that liquids such as oil can be sucked through, therefore it is considered an oil suction pipe.).
As to Claim 8, in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair further discloses wherein the suction pump is a peristaltic pump (See Machine Translation Paragraph 0035), and an inner wall of the atomization chamber below the first sewage discharge outlet slants downward (See Annotated Fig. 3).
As to Claim 9, in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair further discloses an aroma diffusion instrument, comprising the atomization device (Per Machine Translation Paragraph 0016 the atomizing device can spray an oxidizing agent, and oxidizing agents are used to eliminate odors, therefore the atomizing device is equivalent to an aroma diffusion instrument). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutmair in view of Song, Goessens, Suddendorf and US PGPUB 2010/0084484 A1 to Sevy (“Sevy”).
Regarding Claim 7, in reference in reference to the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above, Kreutmair does not disclose wherein the atomization chamber is mounted on and communicated with the container; a suction pipe is arranged in the atomization chamber; one end of the suction pipe extends out of the atomization chamber and is communicated with the suction pump; and the other end of the suction pipe extends into the container.
However, Sevy discloses an atomization device (Fig. 1 #10 “apparatus”, Title “Integrated, essential-oil atomizer”) comprising mixing chamber (See Annotated Fig. 8 and Paragraph 0066, the mixing chamber is inside of nozzle #92 where liquid mixes with gas ) and an atomization chamber (See Annotated Fig. 8, the atomization chamber is a space in #16 atomizer) that is mounted on and communicated with a container (Fig. 1 #18 “reservoir” is the container, the atomization chamber is communicated with the container through the mixing chamber); wherein a suction pipe (Fig. 1 #96 “siphon”) is arranged in the atomization chamber (See Annotated Fig. 8, the suction pipe travels through the atomization chamber in #16); one end of the suction pipe extends out of the atomization chamber and is communicated with a pump (See Paragraph 0066, the pump 14 communicates with the siphon 96 by creating a vacuum that draws liquid from container 18); and the other end of the suction pipe extends into the container (See Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization device of Kreutmair in view of Song, Goessens, and Suddendorf as applied to Claim 1 above such that the atomization chamber is mounted on and communicated with the container; a suction pipe is arranged in the atomization chamber; one end of the suction pipe extends out of the atomization chamber; and the other end of the suction pipe extends into the container, as taught by Sevy, for the purpose of having an integrated atomization device that is compact and lightweight (See Paragraph 0006).  Making such a modification would result in the suction pump communicating with the suction pump of Kreutmair, since the suction pump of Kreutmair draws liquid from the container. 

    PNG
    media_image1.png
    653
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    658
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    718
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    719
    736
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    820
    760
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, examiner agrees that Kreutmair does not disclose wherein the suction pump is used for pumping liquid in the mixing chamber back to the container.  However, as noted above Goessens discloses an atomization device (See Fig. 3) comprising a suction pump (Fig. 1 #9 “supply pump”, Per Paragraph 0032 it can be a reversible peristaltic pump) that is used for pumping liquid (Fig. 3 #3 “treatment liquid”) in a container (Fig. 3 #13 “cartridge”) to a mixing chamber (Fig. 2 #2 “tank”, Per Paragraph 0035 air mixes with the liquid) and pumping liquid in the mixing chamber back to the container (See Paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization device of Kreutmair in view of Songs as applied above so the suction pump is reversible such that it is also used for pumping liquid in the mixing chamber back to the container, as taught by Goessens for the purpose of recovering unused liquid (See Paragraph 0048).
Also, regarding amended claim 1, applicant argues that Suddendorf does not disclose the first sewage discharge outlet corresponding to a side of the drain plug and the second sewage discharge outlet corresponding to a top of the repair plug.  This argument is not found persuasive because Suddendorf shows a second sewage discharge outlet above the repair plug and a first sewage discharge outlet left of the repair plug in annotated Fig. 1 above.  Merriam Webster defines corresponding as related or accompanying and Suddendorf shows the first sewage discharge outlet being related to a side of the repair plug since it is left of the repair plug and the second sewage discharge outlet being related to a top of the repair plug since it is above the repair plug.  Furthermore, though the atomization device of Suddendorf operates such that liquid flows from 20 and left to 15, the atomization device of Suddendorf is still configured such that liquid is capable of being in the second gap and flowing from the second gap through the second sewage discharge outlet, through the first gap, and through the first sewage discharge outlet to the atomization chamber (See Annotated Figs. 1 and 2).  Additionally, regardless of the configuration of Suddendorf, modifying Kreutmair as taught by Suddendorf would result in the first sewage discharge outlet and the second sewage discharge outlet being communicated with each other so that liquid flowing out of the second sewage discharge outlet is capable of passing through the first sewage discharge outlet to enter the atomization chamber (See Annotated Figs. 2 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
6/13/2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 15, 2022